Citation Nr: 9926069	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-42 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected disabilities of the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back disorder, claimed as secondary to the veteran's service-
connected disabilities of the left lower extremity.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in November 1996.  In a July 1997 
Supplemental Statement of the Case, the hearing officer 
confirmed the previous denial.  


REMAND

The record indicates that the veteran served in combat during 
World War II.  On December 24, 1944, he was struck by 
shrapnel in the left anterior chest, the left lower thigh, 
the left lower leg, and the dorsum of the left hand.  In 
addition, a piece entered the antecubital space on the left 
elbow and exited in the posterior elbow region, producing a 
compound comminuted fracture of the left radius, ulna, and 
humerus with injury to the ulnar and radial nerves.  

In relevant part, the veteran is currently service-connected 
for residuals of a shell fragment wound of the left arm, 
evaluated as 50 percent disabling; partial paralysis of the 
left radial and ulnar nerves, evaluated as 40 percent 
disabling; residuals of a shell fragment wound to the left 
lower extremity involving Muscle Group XIII, evaluated as 30 
percent disabling; and varicose veins of the left lower 
extremity, evaluated as 10 percent disabling.  In April 1996, 
he filed a claim for service connection for a back disorder, 
which he asserted was secondary to his service-connected 
disabilities of the left lower extremity.  

In support of his claim, the veteran submitted an April 1996 
statement from Randy W. McCall, D.C.  Dr. McCall related that 
he had treated the veteran on several occasions for 
complaints of low back pain, and that clinical evaluation had 
revealed severe degeneration in the L4 and L5 disc areas.  He 
opined that, due to the nature of the veteran's complaints, 
he believed the veteran's war injury had created recurrent 
structural weaknesses in his back.  

The veteran was afforded a VA orthopedic examination in June 
1996, presumably to ascertain whether there was a 
relationship between his service-connected disabilities of 
the left lower extremity and his back disorder.  The examiner 
noted that the veteran walked with an uneven cadence, and 
that his left stride was greater than the right.  However, 
she indicated that she did not have any X-rays of the spine 
to review in conjunction with the examination, and she did 
not offer a diagnosis or an opinion related to the veteran's 
back.  

VA X-rays of the veteran's back, obtained in July 1996, 
revealed mild osteoporosis and degenerative changes in the 
prominent bony spurs.  The intervertebral spaces were 
unremarkable.  

The adjudication officer requested that the veteran's file be 
referred to the examiner who had conducted the June 1996 
evaluation, so she could review the veteran's X-rays and 
provide an opinion as to whether the veteran's altered gait 
was causally related to the development of a back disorder.  
The adjudication officer noted that another examination of 
the veteran was not required unless the physician deemed it 
necessary.  

After the RO learned that the June 1996 examiner had 
relocated to a different facility, the veteran's file was 
referred to another orthopedic specialist on the local staff.  
In his June 1997 report, the latter physician indicated that 
he had reviewed the veteran's claims file, including the June 
1996 VA examination report and the statement from Dr. McCall.  
He also noted that he did not personally examine the veteran.  
Based upon his review of the evidence, he concluded that the 
veteran has lumbar arthritis which is not secondary to his 
altered gait.  

In December 1997, the veteran's representative requested that 
the RO obtain a third opinion to resolve the conflict in the 
record as to the relationship between the veteran's back 
disorder and his service-connected disabilities of the left 
lower extremity.  In a March 1998 memorandum, the RO 
responded that another examination, for a third opinion, was 
unnecessary.  

In the Appellant's Brief, filed with the Board in August 
1999, the veteran's representative asserted that the issue in 
this case presented a question of medical complexity which 
warranted the application of 38 C.F.R. § 20.901(d) (1998).  
Therefore, he requested that the Board obtain an independent 
medical opinion to resolve the conflict in the two opinions 
currently of record.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  

The Board agrees that another medical opinion on the issue 
would be helpful.  In particular, it is noted that the June 
1997 VA opinion was not based on an examination of the 
veteran, and the file had not been returned to the physician 
who had examined him.  However, the Board finds that referral 
to an independent medical expert for an opinion, under 
38 C.F.R. § 20.901(d), would be fruitless.  First, contrary 
to the veteran's representative's assertions, we do not 
believe the issue before us is medically complex.  Second, an 
independent medical expert's opinion would also be based upon 
a review of the claims folder without the benefit of a 
contemporaneous examination of the veteran.  Since the 
critical point in this case is the relationship between the 
veteran's altered gait and his back disorder, the Board 
concludes that it is necessary for a physician to examine the 
veteran and observe his gait, and then provide an opinion on 
the matter at hand.  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should contact the veteran and ask him 
to identify any places at which he has received 
medical care for his back disorder from February 
1998 to the present.  After obtaining any 
authorization as may be required, the RO should 
attempt to obtain, and associate with the file, 
copies of any records the veteran has identified 
that are not already in the claims file.  

2.  The veteran should be afforded the opportunity 
to submit any additional written medical opinions 
in support of his claim (including a follow-up 
statement from Dr. McCall) or, if he needs 
assistance, advise the RO as to the name and 
address of any medical professional he believes 
can provide evidence or an opinion relevant to the 
issue in this case.  

3.  When the above development has been completed, 
the veteran should be scheduled for a VA 
examination, to be conducted by an orthopedic 
specialist who has not previously examined him.  
The claims folder, including the records requested 
above, should be referred to the physician for 
review in conjunction with the examination.  The 
physician should review the pertinent records in 
the claims folder and provide an opinion as to as 
to the likelihood that the veteran's current back 
disorder is related to the service-connected 
disabilities of the left lower extremity 
(particularly the altered gait that resulted from 
these disabilities), or otherwise related to his 
military service in any way.  The physician should 
explain the rationale for his/her opinion, and 
offer an explanation to account for any 
inconsistent opinion currently of record.  

4.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

5.  Thereafter, the RO should readjudicate the 
claims for service connection for a back disorder, 
claimed as secondary to the veteran's service-
connected disabilities of the left lower 
extremity.  If the decision remains adverse to the 
veteran, he and his representative should be 
furnished a Supplemental Statement of the Case, 
and given an opportunity to respond before the 
case is returned to the Board for further review.  

The veteran need take no action until he is notified; 
however, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



